Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 1 of 17

EXHIBIT E

 
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 2 of 17
Dear Honorable Judge,

| have spent most of my adult life without my father. For years | have contemplated his imprisonment and have
had my own thoughts and feelings about why and how he ended up in that place.

My opinions are irrelevant to the reality of his sentence, and while | know Irv continues to fight for justice, there
is a more important and definite effect of his time spent at Otisville. Rehabilitation.

Imprisonment has many important functions. To protect the innocent from violent offenders, but also to
rehabilitate those who can once again be valuable members to society, culture, and family. In this instance, Irv
has spent nearly 11 very long hard years locked away from what he holds most dear; his family. It is cliche to
say, but there isn’t a soul on this planet who hasn’t made a mistake in their life. Mistakes are what mold us to
be better, to be smarter, and to grow as human beings. Some mistakes are clearly worse than others, but that
doesn't discount the overlying lesson. That people can change and never make the same mistakes again. But,
how do we measure that end-result?

Actions.

Over many years of communicating with my father over email, phone, and now text, | have seen a complete
and total transformation from the man that raised me, to the man he is today. We were never a religious family.
We respect our roots and therefore paid tribute to our past and our religion, but we never acted as if it guided
our defining principles. Irv now does. He talks of religion and God as if it is his light in the dark. An onlooker
might think Irv was selfish from his past deeds, and in his past, it wouldn’t be hard to argue that, but from the
inside perspective, my perspective and those of my family members, he is the opposite.

He has grown patient, kind, giving, and selfless. He hasn't asked for a thing in years. He remembers every
occasion and lends his prayers, his focus, and his thoughts for others. Many of his days are spent teaching
others, guiding others, and helping. In summary, Irv is a rehabilitated human being and his only focus in his life
is to give back and spend the few years he might have left with his grandchildren, a few of which he has never
met. The overarching question is, “what purpose does it serve society, government, and or the people to keep
irv locked away?”

The definition of rehabilitating as per the Oxford dictionary is, and | quote, “restore (someone) to health or
normal life by training and therapy after imprisonment, addiction, or illness.” | believe it is with certainty that if
released compassionately, he will enter society with gratitude, peace, and with one mission; to live out his days
playing with his grandchildren, living simply, and probably regretting every single moment he lost along the
way. Please, this man is of no threat and is of the age where he has no choice but to count his lucky stars for
the years he has left to be free and tuck himself away from any public eye with family and good deeds. As a
man approaching 70, it would be a tragedy if he perishes inside those walls, especially with this deadly virus
spreading throughout the US airborne, and among people in close quarters. If he contracted this virus, it is a
death sentence.

It is our dream and hopes that after 10+ long years of learning from his mistakes and transforming into a
simple, peaceful man, that he can re-enter the world and spend his days with his family. Thank you for reading
my letter, and | wish you safety and good health for you and your family.

Best Wishes,
Jared Stone

 
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 3 of 17

6/25/2020

To whom it may concern,

lt has been almost 11 years since my father Irving Stitsky was incarcerated. Many
birthdays, many holidays, the birth of multiple grandchildren, the loss of a son, as well as many
other memorable experiences were missed. Although any person would dwell on the negatives
and feel sorry for themselves for what has happened, my father has done the exact opposite.
My father has become the most positive, spiritual person | know. Instead of being mad at the
world, my father is always apologetic for missing out on those life experiences, and remains
extremely positive that things will eventually fall into place, and he will be able to come home to
us. Whenever | feel overwhelmed with my life and what | am going through, | always count on
my dad to make me feel better, and bring me back to reality. He always helps remind me of the
good things in life and how blessed | am to be able to get to where | am today, He is and always
has been my rock, and the glue that holds this family together. For quite some time now, things
have been hectic and stressful for our family, and that is because he is not home to make
everything better. He absolutely lives for his kids and would do anything in the world for the
people he loves and cares about. Since he has been gone, it has been very difficult for all of us,
especially with the passing of our mother this past February. | know being in prison has
definitely taught him how to appreciate time and appreciate the opportunities available outside
of Otisville, Words cannot describe how much | miss my father, and how much | wish he can
come home. He is such a wonderful person, with the biggest heart | know. | hope you can find it
in your heart to let him come home to his family. Please let me have my best friend back.
Sincerely,

Aliza Stitsky
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 4 of 17

Good day to you,

First I'd like to say that | miss my father so much and really think that considering they
have this compassion thing going on he should qualify for it being he’s been in jail for 11+ years
already and being that he’s 65. My mother recently passed away and | need him home my 3
daughters love him sooo much and he’s missed soo much of there lives already! I feel he has
been in prison long enough and did his time! He was always the best father and been there for
me and my family and gone over and beyond to help us and he was there for us over the years
before he went away. | don’t want him to miss anymore of out lives, life is to short and | want
him home sooooo bad to be with me and my girls. | really don’t know what else to say but that
he’s an amazing man that doesn’t deserve what he was given and wish and pray and hope to
see him and be able to hug him in my own home not behind prison walls so please understand
and take this letter into Consideration.

Thank you
His daughter - Shara Stitsky
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 5 of 17

June 12, 2020
To whom It May Concern,

lam writing to you regarding Irving Stitsky. Irving is my younger brother and of
course | know him his whole life He is a very emotional, compassionate and
loving person and he takes after our mother. All he ever wants is to help and
care for others all the time, which is why he ended up with not one but 2 ives
that needed caring for. This character trait is clearly true of him no matter how
much money he had or didn’t have. We were very close family growing up and
although he teases me that! am his older sister, he wants to help me and take
care of me always even now. He is always ready to sacrifice for the ones he
loves and cares for even at his own expense.

Irving has never been afraid of hard work either. When they had to shut down
Cobalt, he readily went to work selling flooring with my sister and brother in law
and also helping his wife with her cleaning business, supplementing with
construction jobs because it was a hobby and he was good at it.

Even now he is always there for anyone who needs moral or spiritual

support. He is so grateful anything that is done for him, for instance | pay for his
inmate phone of $24.95 every month so he can text and call at a cheaper

rate. He never fails to thank me monthly for this small donation! He realizes | do
not always have the money but appreciates that | manage to do this for him. He
loves his family beyond imagination. As busy as he was, he was always mother
and father to his kids as his first wife was an alcoholic. He was always the one to
leave work early to attend meetings, concerts and recitals, sporting events and
other school and social activities for his children. Even without being present
physically the past 10 years plus, he has always been there for his children and
grandchildren. Sadly, he has missed 3 weddings and the birth of 7
grandchildren.

He has been incarcerated now for over 10 years and he has always helped
others. He has become religious over these past years and | think that has
taught him too see the errors of his past. He has led many programs in prison
but the most important was a victim’s impact program, to name one. He has
asked everyone for forgiveness, including friends and family for turning our lives
upside clown and never asks us to come visit him, but of course we clo as often
as we can. He realizes we all have busy active lives and he is always interested
in what we are doing with our children, dogs, grandchildren etc. Hopefully, this
will help him to come home to us as he needs to spend time with his family and
he is too good a person to spend the rest of his life in prison!

Janyce Selkin

PE
Rhinebeck, NY 12572
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 6 of 17

June 12, 2020 -
To Whom It May Concern,

Tam writing to you on behalf of Irving Stiisky. | would like to share some things about him that
you could not possibly know without a little help from the people that know him best. He is a
very compassionate and caring person that only wants the best for anyone he knows, Of course
he is my brother, but that is not why I say these things. We were very clase growing up
especially in our teenage years and remain extremely close to this day, He would do anything
for his family and friends even if it means that he goes without. Irv is not afraid of hard work
and he is not too proud to tackle any type of job. He has always been my “person” you know
ihat person you go to when you need advice or when you're sad ar even when you just need a
hug! He is always there for you. He is so grateful beyond words for anything that ts dane for
him, He loves his family and they all mean the world to him. When his children were young he
vas always thother and father to them. His marriage was strained with an alcoholic wife, He
went to parent teacher meetings, concerts and recitals as well as all after school activities. He
was always there for his children. They have all grown up now to become strong, successful
adults with families of their own. They could nat have done that without the love and support of
their only functioning parent despite the lack of ability to be with them. He has guided them and
supported them through all of their endeavors. He has already missed 3 weddings and the birth
of 7 grandchildren, Such a sad thing for a grandparent to miss.

He has been there now over 10 years and he asks for nothing. He would tell me if] was going to
send him commissary money for holiday time or birthday could I please send something to the
grandchildren instead. Everything is with the thoughts of another person not for himself. He
has found his belief in God over these past years and | think that has helped him too see the
importance and the consequences of his actions. He has also spent time inside helping others to
realize how their crimes impacted others, He has taken the steps necessary to ask us all for
forgiveness and totally understands that we have lives in the outside world. We should nat have
to suffer because he is where he is and that is one of his biggest regrets, but itis time for him to
vet out! Ithas been long enough he needs to get ont to spend his remaining years with his
family. He does not deserve (o die in prison!

Sincerely,

a
Goose { |,
C. [ Bae ay, ee
ff

Ellen Yogan
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 7 of 17 |

To Whom This May Concern,

| am writing on behalf of Irving Stitsky. He is my mother's brother and best friend. He is my
Uncle, who | also call Unc because if you know him you know he deserves a nickname like Unc.
The laughter and jokes that are exchanged left me only ever being able to get “Unc” out rather
than a full “Uncle Irv’. Brings back great memories as | write this. ,

He has the biggest heart that is always accompanied with the biggest bear hugs that are filled
with joy and love. | had the pleasure of living with him for summers when | was back from my
High School Ski racing academy. He has this uncanny ability to make you feel included and
loved. He listened when you needed to be heard and he advised when you needed advice but
not without a lot of hand movement...haha! | sure do miss that smile! | was training to bea
professional skier at the time so he and | spent some time together, whether it was talking
nutrition or workouts. He supported me and my mission to be literally the best that I can be.
People in his life deserve that presence back in their life. They deserve his support because it is
some of the best out there. He is his family's biggest fan, letting us always know with his
endless cheering.

His life was a life he led for others. He was not a selfish man, hes was a man who had a burning
desire to make sure others were happy. | love that about him! His kids were always on the front
of his mind, “Are they happy?”, “what were they doing?”, “do they need help?”, “how can |
help?”, “what can | do?”. The same went for my family as well because Unc’s Sisters were just
as important to him as his kids. .

i have so many great childhood memories of him playing with us and/or making sure that we
had what we needed so that we could be having the best time. We had some of the best times
with our cousins when we were kids and that was because he made sure we did. His grandkids
and and great nieces and nephews deserve the chance to get to get to know this man and feel
‘his energy and love. His children and nieces and nephews deserve to get the chance to feel that
laughter and joy again and his sisters deserve the chance to be with him in an unrestricted _
environment, not like they have been doing for the past decade. They should get to hold him
and hug him like they dream of daily. | know my mom does and | pray that she gets the chance
to do so again very soon.

Unc is nothing but joy to this world and he deserves the chance to spread that to everyone that
needs him. This letter could never end, clearly he has had a large impact on my life as | hope he

will be able to on my two sons' life and his grandbabies but | will conclude here as | would not
want to take anymore time from you to make your conclusion.

Thank you for your time and consideration,

Erika Rixon, niece of Irving Stitsky, daughter of Ellen Hogan (Irving’s sister)
DocuSign Envelope Bee De OMB doa Nerd RORY ment 423-5 Filed 11/11/20 Page 8 of 17

To whom it may concern, June 11, 2020

1 would like to tell you about my friend Irving Stitsky. When | was 25 (l’m now 62) 1 met Irv. He was my
sales manager /boss in the garment center. Everyone loved Irv! He was hardworking, charismatic,
friendly and always there to help me or any of his friends when they needed something. He taught me
many important life lessons. Even though he was only 3 years older than me he called me (and still calls
me) kid. The reason he does this because when | was 25 aqnd he was 28 He was married and having
children while | was busy dating and clubbing. He was a devoted father and focused on providing for his
growing family.

After we both left the garment center he became a stock broker. He did very well financially and |
moved to California and he came with his wife to visit me and have some fun in Beverly Hills. We had so
much fun and they were living the high life. Then it all came to end with the Stratton Oakmont debacle.

When Irv got out of jail he was struggling and lost everything, his house, his money, his wife etc. We
spoke all the time and he tried many things to get back on his feet again. He started a job with Cobalt.
He was raising money for real estate development and he even got his sons involved. He had no idea
what was going on and if he thought it was illegal he would never bring his sons there. One of his sons is

a lawyer now.

1 do not claim to know all of the ins and outs of his decisions, but | can tell you that | am still here as his
friend and | have joined forces with another wealthy friend of ours who has put up the money to hire an
attorney to try to help release Irv. lam a happily married woman sol am not at all interested inhim!
just feel that an 85 year sentence is too harsh a punishment for white collar crime. He has served 10
years and he is no threat to anyone. He is a kind, family man and a very good friend of mine for 37

years. It is enough. He deserves to be free and | have been an advocate for him and will continue to be

because he’s worth it.
Sincerely,

Arleen Cohen

DocuSigned by:

flew (ole

samen {BD FODSSSFS047 1...
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 9 of 17

June 23, 2020

To whom it may concern:

I am writing on behalf of my close friend, Irv Stitsky. I've

known Irv since we were in high school. We grew up in the

same neighborhood & hung out a lot in each others company

considering I am his sister Ellen's best friend. I've always

enjoyed being with Irv ~ he is a great guy-athletic-funny-

a protector-mentor-very giving & easy to get along with.

He was close to his family from his parents, when they were

alive & is very close to his siblings as well as his own family & children.

An excellent & caring father who is always there for his kids in whatever way needed.
They adore him as he adores them and needless to say, miss him terribly.

He still watches out for them as he does his friends & always helps out in different
situations selflessly, We became very close and I relied on him as a
confidant & knew I could always count on him to be there for me.

He is very giving and put everyone before himself because that

was just him, that's the way he jis. A kind and gentle soul with a big
persona - coming to the rescue should you need it...that is Irv.

I must say I miss my friend dearly. I miss his presence - caring attitude
and the way he makes you feel everything will be alright. People come
& go in your lifetime for whatever reasons but my friendship with Irv
seems like an unbreakable bond. He always wants to make sure things
are alright - no ulterior motives - just his way of showing up & being

‘the true person that makes him the unique individual he is and you have
to respect someone who's like that. I can go on and on but hopefully you
get the picture. Irv is as sincere as a person can be with a big heart that
can never do enough for you and for that he will always be in the forefront

of my life.

Thank you for allowing me to share this with you and for your time and effort.

Sincerely,
Susan Arredondo
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 10 of 17

(REE LiNGS | 6S 020

OwOe me, ikV BA Pathe? Ceowd Fathee and Cerrt

CRowel Father... noe only le his bloocl yy 7 Bat plo & the 66
many Cowhitect Aoowcl thi. have wituess Ihe cass of
ns MAM. (o the point of CAUSES SG IRESS (oon NS EE. t | EC
He only Cow Tent fact. ypys to Shake. Because hE CARE.
He cnees about the uth tml have 0 oe. dnd StpkE with
the Elderly tnt badly Weel SomEoWwe.. T PEesouadly tak —
thee he need: hep, hve wits Me delwe ia Ys heal /h
& JOE CIilly SHOE WE VE LEEW MOLE (ouPriecl..AS Bw okeleeLy
get w visit tin.Mmose oF HE time. HE hoks vepy SAL.WE
Hwy Sep phovr TUSS if] Owe fANALY. Me (nel Gi my RE
ow FAMERS Dey, As he allowed me to rend p Cnked Foot /as
GepMclSou- he V/A B So Fieens, SOUS HE t opt, $0 b ad
ti De Qwew A CMRWCE to DE HEE. HE TS 80 Sokey Fok wip Levee

v= Nid a E= HELE Lact Ke witl MEVER ACs he Wee y; WA y iy
HE 13 30 MEMORSEFUL.. SoME WMES 1 FEEL psttough 7 wet
Mss Visitas is Keom. WE ALE bottt 66 yews ML..T fhieus Hes
ani met Hs pln. which IS t Epyjoy wht WHE b FE KEMPE.
While id WHE Comojny a L- Lardy pad EME.

 

fs ESPEC Thule MEW) INR tow

 
Case 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 11 of 17

_ — Do lolern rt may Coneern , tubs le ad2€

a nt Dow's Nice uit “het
ne ae heel bam prowl 15 4e

- he. wey. W202, When. YU mety Dut a
me - elf Lv ton ay th aL MUM. LED. Wes

— athiaeln Yo ham vow. Ab sails
i yp hud dle, MAltha,” eb and
AN NOW. bantl ued fa Alrge

/ now MAD. “vnpswadtd Nt. be WL payee _—

 

  
 
     

   

 

  

 

  

 
Case 1:06-c

feo MEA UNER ae aso Hm

he Wad isha - 3 di NO ANd Ly
fp WH. in rou clamaey

la be be alurtugp wanled

r-00357-KMW Document 423-5 Filed 11/11/20 Page 12 of 17

 

peated te in by fy ded

vol, Cle. Saying

: hae Non wnde) hes sound,

wi adil ai gel We.

A ray ey

  
 
   

Lead) Chua] - Ka o aa /

 

    

A) eco

J iene dude c

Yodel ang ad Yhua parr) We aad

Awe
(eg Cy op ee Lo toe fagek
a humble pbme on (an town

tba Of Red Moot ak nas yy

   
 

  

‘dae ald haguy. Avena, found!

  
 

Yok ar, Cryeyment sy SY —

  

 

 
ase 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 13 of 17

CoM elds family Vabuca avdjbarkd

ne with Sheu

CAM padien..

 

 

 
Case 1:06-cr

-00357-KMW Document 423-5 Filed 11/11/20 Page 14 of 17

   

re el

—e caplet 13 abut 19 har, Ser 57

7 ie dived vo |
porssn pertaaged tla

1a niyn “boho cb i

  

    

Yo. Ad um WT fae
fn roy Ye

  
  

Mansyer Yrno#

- locke¢\ ied fo ra he shes ADML AD
ad bub |

For v oth fe pall a 1D Wed

1 peepee -
70 do pb

aud 8 J hunk had ‘0 fend a vay —

 

 
 

 

 
Case 1:06-

om

cr-00357-KMW Document 423-5 Filed 11/11/20 Page 16 of 17

Voda

8.

an. HE
ts A re Ueslaua i

 

 

 
asé 1:06-cr-00357-KMW Document 423-5 Filed 11/11/20 Page 17 of 17

 

 

 
